DETAILED ACTION
This detailed action is in response to the amendments and arguments filed on May 24, 2022, and any subsequent filings.
Claims 1, 4-8, and 11-16  stand rejected.  Claims 8 and 12 have been canceled.  Claims 1, 4-7, 11, and 13-16 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Drawings
Figure 1 has been amended and the objections regarding side plates 120B withdrawn.
Regarding Figure 25, Applicants' arguments filed May 24, 2022 have been fully considered but they are not persuasive.  Applicants recite to the written description and other figures to support the structure in newly added Figure 25 (Remarks, Page 6 / Paragraph 5 ("Pg/Pr") – Pg9/Pr1) yet the written description and drawings do not recite the specific structural relationships seen in Figure 25.  Given Applicants have attempted to distinguish the claims over the prior art based on structural relationships, it is imperative that all such structural relationships be shown in the application as filed.   The structural relationships shown in Figure 25 are not supported by the application as filed and the objection stand.
Claim Rejections - 35 USC § 112
Claim 1
Claim 1 has not been amended and the rejections stand. 
Claim 13
The claim has been amended and the rejection withdrawn.
Claims 14-16
Applicants' arguments filed May 24, 2022 have been fully considered but they are not persuasive.
In response to Applicants' argument that the references fail to show certain features of Applicants' invention (Remarks, Pg9/Pr3-Pg10/Pr2), it is noted that the features upon which Applicants rely (i.e., those recited in paragraphs 26, 50, 96, and 109 and shown in Figures 15-18 of the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Claim Rejections - 35 USC § 103
Claim 1
Applicants' arguments filed September 24, 2021 have been fully considered but they are not persuasive.
Applicants' arguments are directed toward amended Claim 1 and are not persuasive for both the reasons detailed below and the rejections that follow.
In response to Applicants' argument that the references fail to show certain features of Applicants' invention (Remarks, Pg11/Pr2), it is noted that the features upon which Applicants rely (i.e., those shown in Figure 14 of the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As to Applicants' reliance of previously presented arguments (Remarks, Pg11/Pr3), those arguments are not persuasive for the reasons previously provided.
Applicants' arguments regarding a partition not being disclosed by Garrioch (Remarks, Pg12/Pr1) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
As to Applicants' argument that Garrioch does not disclose a partition height (Remarks, Pg12/Pr1), Garrioch has not been relied upon for this disclosure.
As to Applicants' argument that Furuno does not disclose a partition portion (Remarks, Pg12/Pr2), Furuno has not been relied upon for this disclosure.
As to Applicants' argument that Furuno does not disclose a specific partition height for partition portion 345 seen in Figures 15, 17, and 18 (Remarks, Pg12/Pr2-Pg13/Pr2), Furuno suggests changing heights in structural elements to develop uniform air flow (Pg4/Pr81) such that one of ordinary skill in the art would seek to try different heights of the partition disclosed by Garrioch.  Further, ) although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to Applicants' argument that the claimed invention can perform stably and prevent sludge from infiltrating a horizontal pipe even when the operation is stopped (Remarks, Pg13/Pr3-Pg15/Pr1), the fact that Applicants have recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
As to Applicants' argument regarding disadvantages of Garrioch (Remarks, Pg15/Pr2), Applicants have not provided any cites to support these conclusions yet argument cannot supplant evidence (MPEP 2145(I)).
In response to Applicants' argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning (Remarks, Pg15/Pr3), it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to Applicants' argument that the references fail to show certain features of Applicants' invention, it is noted that the features upon which Applicants rely (i.e., in the examples and comparative examples of the specification) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Response to Amendment
Drawings
The amendments filed September 24, 2021 are objected to under 35 U.S.C. 132(a) because they introduce new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The internal structural detail in newly added Figure 25 constitutes new matter as these specific details had not been previously described or illustrated although recited in Claim 13 but without the newly added detailed specific internal structure shown in Figure 25.
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 28, the recitation of "on an opposite sides" is grammatically incorrect.  Appropriate correction is required.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites an air storage portion "configure to store air" yet does not recite any structure that performs this function rendering the claim indefinite as to the structure.  Further, Applicants have not identified any specific structure in the specification that performs this function.
Claim 1 recites "an air supply portion, configured to feed air into the air storage portion" yet does not recite any structure that performs this function rendering the claim indefinite as to the structure.  Further, Applicants have not identified any specific structure in the specification that performs this function.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the membrane module and the remainder of the recited structure.
Claim 15 recites a partition portion configure to be inclinable yet does not recite any structure that performs this function rendering the claim indefinite as to the structure.
Claim 16 recites a partition portion that is configure to form an angle of the partition portion rendering the claim indefinite as to how the partition portion forms an angle with itself.
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Garrioch, U.S. Publication No. 2013/0069256 (hereinafter "Garrioch") in view of Furuno, et al., U.S Publication No. 2015/0265980 (hereinafter "Furuno") and further in view of Kondo, U.S Patent No. 6,162,020 (hereinafter "Kondo").
Applicants' claims are directed towards a device.
Regarding Claims 1, 4-7, and 13-16, Garrioch discloses a header-equipped air diffusion device comprising an air diffusion device (Fig. 1, item 12, Pg1/Pr11) and a header (Fig. 1, item 14, Pg1/Pr11) that are immersed in target treatment water (Figs. 1, 2, Pg1/Pr8), the header including (i) an air storage portion, configured to store air (Figs. 1, 2, item 14; see also 112(b) analysis above), (ii) an air supply portion, configured to feed the air into the air storage portion (Figs. 1, 2, item 16, Pg1/Pr12; see also 112(b) analysis above), and (iii) an air feeding portion through which the air in the air storage portion is fed out (Figs. 1, 2, item 26, Pg2/Pr15), the air supply portion and the air feeding portion being provided in an upper portion of the air storage portion on an upper plate portion from which the air supply portion and the air feeding portion extend orthogonally (Figs. 1, 2 (note horizontal plate on upper portion of header 14)); a target treatment water-inlet port formed in a lower portion of the air storage portion (Figs. 1, 2 (note open bottom of header 14)); and an air feeding port of the air feeding portion which is open in the air storage portion (Figs. 1, 2 (note port at bottom of air feeding portion 26)), wherein the air feeding portion and the air diffusion device are connected to each other (Figs. 1, 2, item 24, Pg2/Pr15), and air which is fed from the header is diffused by the air diffusion device (Fig. 1, Pg2/Pr13-14), wherein the air feeding port is positioned higher than an air supply port of the air supply portion (Figs. 1, 2, item 40, Pg2/Pr22, Pg3/Pr22 (note lower portion of connection section 24, may be completely removed resulting in claimed vertical relationship), Pg3/Pr25 (option of different vertical relationship)), the air supply port being open in the air storage portion (Figs. 1, 2, item 40), wherein a partition portion is provided in the air storage portion on the upper plate portion, extending in an opposite orthogonal direction from the air supply portion and the air feeding portion, so as to partition an upper portion in the air storage portion into an air supply portion side and an air feeding portion side (Pg3/Pr23 (note that "air inlet  pipe 16 and the connecting section 24 are connected together" resulting in claimed partition)), wherein a cylindrical portion formed by the partition portion and the upper plate portion and a part of a trunk portion of the air storage portion serves as a part of the air supply portion  (Pg3/Pr23), and an opening end on a lower end side of the partition portion serves as the air supply port (Pg3/Pr23), wherein the air diffusion device includes a horizontal pipe that is connected to the air feeding portion and extends in a horizontal direction (Figs. 1, 2), and a plurality of distribution portions that are provided to extend downward with a gap therebetween in a longitudinal direction of the horizontal pipe and to distribute air from the horizontal pipe (Figs. 1, 2, items 22, Pg2/Pr14), an opening portion is formed on opposite sides of each of distribution portions from the horizontal pipe (Figs. 1, 2 (note lower ends of distribution portions 22)), and a position of the air supply port of the air supply portion in a height direction being the same as a position of the opening portion of at least one of the plurality of the distribution portions or higher than the position of the opening portion (Fig. 1 (note air feeding port 26 and air supply port 40 at same level), Pg2/Pr20 (note distribution portion 22 opening below lower opening of air feeding portion 26 resulting in air supply port above opening of distribution portion 22)), wherein the air diffusion device further includes a plurality of diffusion pipes that are provided below the horizontal pipe (Figs. 1, 2, items 22), and air is supplied from the opening portion of each of the distribution portions to the diffusion pipe (Figs. 1, 2).
  Garrioch does not disclose the horizontal pipe and the plurality of distribution portions being connected via a connection pipe portion, a plurality of siphon-type air diffusion pipes, or air is supplied to the siphon-type air diffusion pipe, or wherein a height of the partition portion is 50 mm or greater.
Furuno also relates to an air diffusion device and discloses the horizontal pipe and the plurality of distribution portions being connected via a connection pipe portion (Figs. 2, 3, item 7) and that the heights are dependent on flow rates and thus are a matter of routine optimization (Pg4/Pr81).
Kondo also relates to a submerged air diffusion device and discloses a siphon-type air diffusion pipe (Fig. 2, item 52, C4/L32-33) and air is supplied to the siphon-type air diffusion pipe (Fig. 2, items, 42, 48, C4/L30-31).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to conduct routine optimization based upon flow rates as disclosed by Furuno to arrive at a partition portion height of  50 mm or greater using the air distribution portions disclosed by Furuno to deliver the air to the appropriate locations.  It would have been further obvious to combine the plurality of distribution portions disclosed by Garrioch and Furuno with the siphon-type air diffusion pipe disclosed by Kondo because, according to Kondo, the siphon-type air diffusion pipe relies upon a reduced air supply power while providing powerful bursts of air (C2/L19-24).
Additional Disclosures Included:  Claim 4: wherein the partition portion has a flat plate shape, and an angle of the partition portion with respect to a vertical direction is from 0° to 30° (Garrioch (note that it would have been obvious to use a flat plate shape partition because it would perform the same function and shape is "a matter of choice which a person of ordinary skill in the art would have found obvious," MPEP 2144.04(II)(B)), Pg3/Pr23 (note connecting of ports at 0° shown in Figures 1 and 2)).  Claim 5: wherein a difference in height between the air feeding port of the air feeding portion and the air supply port of the air supply portion is 50 mm or greater (Furuno, Pg4/Pr81 (note heights are dependent on flow rates and thus a matter of routine optimization)).  Claim 6: wherein the air supply port of the air supply portion is open on an opposite side from the air feeding portion (Garrioch, Figs. 1, 2).  Claim 7: wherein a shield plate which shields scattering matter scattered in the air storage portion is provided on an air supply port side of the air feeding port in the air storage portion (Garrioch, Pg3/Pr23 (note removal of chamber 14 results in claimed structure)).  Claim 13: wherein two or more siphon-type air diffusion pipes are disposed around each of the distribution portions, and air is supplied from the opening portion of the distribution portion to each of the two or more siphon-type air diffusion pipes around each of the distribution portions (Garrioch, Figs. 1, 2 (note plurality of distribution portions)).  Claim 14: a membrane bioreactor, comprising the header-equipped air diffusion device according to Claim 1 (see Claim 1 analysis above); and a membrane module that performs membrane separation of sludge-containing treatment water containing activated sludge (Garrioch, Pg1/Pr11 (note sludge-containing water separation is an intended use)); and a membrane separation tank (Fig. 1, Pg1/Pr11), wherein both of the air diffusion device and the header are provided in the membrane separation tank in a state immersed in the sludge-containing treatment water (Garrioch, Figs. 1, 2).  Claims 15, 16: wherein the partition portion has a flat plate shape, and an angle of the partition portion with respect to a vertical direction is from 0° to 30° (see Claim 4 and 112(b) analyses above).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Garrioch, U.S. Publication No. 2013/0069256 (hereinafter "Garrioch") in view of Furuno, et al., U.S Publication No. 2015/0265980 (hereinafter "Furuno") and Kondo, U.S Patent No. 6,162,020 (hereinafter "Kondo") as applied to Claim 1 above, and further in view of That, U.S. Publication No. 2008/0290032 (hereinafter "That").
Applicants' claim is directed towards a device.
The combination of Garrioch, Furuno, and Kondo discloses the header-equipped air diffusion device according to Claim 1 wherein the air feeding portion and the horizontal pipe are connected to each other via a connection pipe (Figs. 1, 2) except where the pipe has flexibility.
That also relates to a submerged air diffusion device and discloses a submerged pipe having flexibility (Pg3/Pr42).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the submerged air diffusion device disclosed by Garrioch, Furuno, and Kondo with the flexible pipe disclosed by That because, according to That, the flexible material allows withstanding external pressures exerted by the fluid surrounding the device (Pg3/Pr42).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK ORME whose telephone number is (408)918-7585. The examiner can normally be reached Monday - Thursday, 7:30 am - 6:00 pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Ramdhanie can be reached on (571) 270-3240. 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK ORME/Primary Examiner, Art Unit 1779